Citation Nr: 1448505	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  07-24 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating, greater than 20 percent, for arthritis and gout of multiple joints, including the feet, knees, heels, ankle, and elbows.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to June 1959 and from June 1964 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a May 2012 decision, the Board denied the claim of entitlement to a disability rating in excess of 20 percent for arthritis and gout of multiple joints.  The Veteran appealed the Board's decision on that issue, and in a January 2013 Order, the United States Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Partial Remand and remanded that portion of the decision.  Since that time, the matter was remanded by the Board in July 2013, for additional development consistent with the January 2013 Order of the Court.

The May 2012 Board decision also denied entitlement to service connection for a lumbar spine disability.  The Court did not disturb the Board's decision to deny service connection for a lumbar spine disability. 

This appeal was processed using the Veterans Benefits Management System electronic claims processing system.  In addition, the Board has reviewed relevant evidence within the Virtual VA paperless, to include a report of VA examination in April 2014.  All such electronic documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issues of entitlement to service connection for arthritis of the hands, diabetes mellitus, erectile dysfunction, a kidney disorder, an eye disorder, and peripheral neuropathy were previously referred by the Board to the Agency of Original Jurisdiction (AOJ) in its January 2011 and May 2012 decisions.  It appears, however, that these issues have not yet been adjudicated.  Therefore, the Board, yet again,  refers these issues to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the entire rating period, arthritis and gout of multiple joints, including the feet, knees, heels, ankle, and elbows has been productive of painful and stiff joints and limitation of motion of both knees that does not reach a compensable level under the criteria for rating limitation of motion of the knees.

2.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for arthritis and gout of multiple joints, including the feet, knees, heels, ankle, and elbows have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 5002, 5015-5017 (2013).

2.  The criteria for TDIU have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Arthritis and Gout of Multiple Joints

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for arthritis and gout in a decision of January 1985.  An appeal of the initial rating is not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

The Board notes that where the Veteran's 20 percent disability rating has been in effect for a period of more than 20 years, it may not be reduced except upon a showing that his rating was based upon fraud.  See 38 C.F.R. 3.951 (b) (2013).  Therefore, the Veteran's 20 percent disability rating is protected by law.

The Veteran has been awarded an evaluation of 20 percent effective November 1, 1984 for arthritis and gout of multiple joints under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs or Codes) 5015-5017 (2013).  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 5017 is used for rating the Veteran's gout, while DC 5015 relates to benign new growth of bone - the underlying source of the disability.

Diseases rated under DCs 5013 through 5024 are rated based on limitation of motion of the affected parts as degenerative arthritis, except gout, which is rated under DC 5002, the criteria for evaluating rheumatoid arthritis.  38 C.F.R. §4.71a.  DC 5002 assigns various ratings based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  The ratings for the active process are not combined with the residual ratings for limitation of motion or ankylosis, and the higher evaluation is assigned.

When rating rheumatoid arthritis as an active process, DC 5002 provides that a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Finally, a 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.  Id.

When rating rheumatoid arthritis under the criteria for chronic residuals, DC 5002 provides that the residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45 (2013).

After a thorough review of all of the evidence of record, including VA examination reports, VA and private treatment records, and the Veteran's lay statements, the Board finds that the Veteran's service-connected arthritis and gout of multiple joints has not been more than 20 percent disabling at any time during the period on appeal.

Private treatment records from the Medical Center Clinic contain multiple references to the Veteran's joints.  In April 2006, the Veteran was noted as having findings of past osteoarthritis and a remote history of gout.  A complete musculoskeletal assessment was performed on the Veteran, which revealed a full range of movement of the elbows, and moderate degenerative changes that were palpable in the patellofemoral regions of each knee.  Additionally, some metatarsal degenerative changes were noted in his feet, bilaterally.  The clinical impression included findings of generalized osteoarthritis and a remote history of gout.  In June 2006, the Veteran was noted as having a fair range of motion in all major joints, without any gross limitations.  He reported that arthritis mostly affected his hand and ankles.  In July 2006, the Veteran reported that he had not had any recurrences of gout.

The Veteran was seen at a VA primary care outpatient clinic in June 2005, at which time he reported chronic joint discomfort but no flare-ups of his gout.  During a July 2006 primary care clinic visit, the Veteran had gout and was taking Allopurinol.  Further VA treatment records dated through November 2010 contain no notable references to the Veteran's service-connected disability.

During his November 2006 VA examination, the examiner noted that the Veteran's bilateral elbow flexion was from zero to 145 degrees.  Forearm supination and pronation were equal and normal, bilaterally.  He had normal flexion of the second metatarsal joint of zero to 100 degrees, bilaterally, in all digits.  Knee flexion was limited from zero to 90 degrees, bilaterally.  Bilateral dorsiflexion of the knees was normal at zero to 20 degrees.  Bilateral plantar flexion was normal at zero to 45 degrees.  Normal motion was noted in the toes, bilaterally, and there was no swelling or pain on movement of the elbows and knees.  No swelling or deformities were noted in the feet, and no pain or palpable abnormalities were noted in the heels.  Based on examination finding, the examiner diagnosed the Veteran with degenerative disease of the joints, including his toes, ankles, knees and elbows.  The examiner noted that the changes were more likely than not to be stable and not progressive.

During his February 2011 VA examination, the Veteran reported that he had not had any prescribed bed rest or treatment due to his service-connected condition during the previous 12 month period.  He reported that he continued to take one 300 milligram tablet of Allopurinol per day for gout.  With respect to specific joints, the Veteran reported that he experienced stiffness and pain in his knees, ankles, and elbows about every two weeks, lasting for about two to three days.  He reported that he experienced stiffness and pain in his big toe about every two weeks and pain in his heels about every three weeks, when he walks a quarter of a mile to his pond.  He denied experiencing swelling, weakness, or instability in any of these joints.  No flare-ups of gout were reported in any of these joints.  The Veteran reported that he did not experience incapacitating episodes or incapacitating exacerbations with respect to any affected joint during the previous year.  

Examination of the Veteran's elbow revealed full ranges of motion after three repetitions, including flexion from zero to 145 degrees, forearm supination from zero to 85 degrees, and forearm pronation from zero to 80 degrees.  Examination of the knees showed flexion limited to zero to 120 degrees on the right and zero to 110 degrees on the left.  He had a full extension to zero degrees.  His range of motion was found to be limited by pain.  McMurray and Grind testing revealed negative results.  No knee instability was noted.  Examination of his ankles revealed normal, zero to 20 degree, dorsiflexion, and normal, zero to 45 degree, plantar flexion, bilaterally.  Examination of his feet revealed normal ranges of motion and normal toes.  He was found to have bilateral pes planus, which was unrelated to his service-connected disability.  He was additionally found to have hallux valgus, which was noted as being consistent with his service connected condition.  No painful motion, edema, weakness, or instability, were noted.  Tenderness of the left heel was noted.  The examiner concluded that there was no additional loss of function with repetitive use.  She indicated that further loss of function due to flare-ups could not be determined without resort to mere speculation.  

X-rays of the Veteran's elbows revealed bilateral olecranon spurs and osteoarthritis of the medial joint compartment, bilaterally.  X-rays of his knees revealed early narrowing and degenerative changes of the medial joint space of both knees with minimal hypertrophic marginal lipping.  X-rays of the ankles were normal, bilaterally.  X-rays of the feet revealed the previous noted hallux valgus deformity of the first metatarsal phalangeal joint of both feet.  Based on the examination results, the examiner concluded that the Veteran had no functional limitation of his elbows or ankles.  She did conclude, however, that the Veteran had mild functional limitation of the knees and minimal functional limitation of the heels of the feet.

In a September 2013 statement, the Veteran endorsed pain in the knees, feet, and elbows which was severe enough to prevent him from walking without experiencing pain.  Pain was constant, with two to three "major flare ups of pain in my joints per month, with pain in [his] feet almost all the time."  During flare-ups, the Veteran reported that he had additional difficult to walking.

On VA examination in April 2014, the Veteran's gait, and posture were normal, and he required no assistive devices for walking.  The knees had flexion to 120 degrees, and full range extension, but no additional limitation of the knee following repetitive-use testing, and no instability.

Ankle movement was from zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion - including after repetitive use testing.  He reported that his right ankle symptoms flare every two weeks, and such flare-up last for 304 days.  Flare-ups included pain, but no swelling, redness, and skin which is only slightly tender to the touch.  The left ankle had similar flare-ups symptoms, but only every three months.  The examiner concluded that the Veteran had no functional loss of impairment of either ankle.

The Veteran had flexion of the elbow from zero to 145 degrees, and full extension, without objective evidence of pain, and without change on repetitive use testing.  The Veteran reported that he believed that he has arthritis in the right elbow, but that the left elbow is without symptoms.  The right elbow flares-up once a month, lasting for two to three days, and resulting in increased pain.  The Veteran had no functional loss or impairment of either elbow or forearm.

In total, the VA examiner found no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, nor was there any loss of function with repetitive use.  During his examination, the Veteran reported that his last gout flare was a week prior and had lasted two days.  Flare-ups occurred two to three times a month, depending on the Veteran's level of physical activity, and the Veteran reported that he is unable to bend his knee during such times.  While the Veteran endorsed pain resulting in limitation of motion, the examiner opined that, given his history of well-controlled gout, decreased ranges of motion "may be attributed to other causes."  The examiner commented he was unable to discern the exact level of additional limit functional ability on flare-up - if any - without speculating, and that such inability was due to the limits of medical and scientific understanding. 

The examiner indicated that the Veteran had no weight loss or anemia due to his arthritic condition, nor was there any limitation of joint movement or joint deformities attributable to his arthritis.  The examination report concluded that arthritis of the feet, and degenerative joint disease of the knees, resulted in only "minimal functional impairment."  Additionally, demonstrated elbow and ankle symptomatology were not consistent with gout, and the "transient, intermittent nature" of his symptoms "suggest non-pathological joint pain," not related to service-connected gout.  In total, the examiner concluded that gout caused no functional impairment.

As an initial matter, in order to properly apply the criteria of DC 5002, the Board must determine whether the Veteran's gout/arthritis is an "active process" or should be rated on chronic residuals.  To that end, the Veteran has been remarkably inconsistent in reporting flare-ups and other indicators which might point to an active disease process.  For example, in July 2006 he denied any recurrences of gout, and VA treatment records dated through November 2010 are remarkably silent for any referable symptoms.  Again during his February 2011 VA examination, the Veteran denied flare-ups.  In September 2013, however, the Veteran reported that he experienced "major flare ups" two to three times a week, and on his more recent VA examination he reported flaring symptoms every two weeks, but lasting for more than 300 days at a time.  Though he had previously endorsed only mild symptoms, in more recent records he has reported near debilitating pain and limitations.

The Veteran is competent to report on symptoms which are capable of lay observation such as pain, stiffness, and limitation of motion.  Layno v. Brown, 6 Vet. App. 465 (1994).  The attribution of such symptoms to a given pathology or disability, however, is well beyond his lay competence.  Here, the Board has been presented with a conflicting picture with regard to the matter of whether the Veteran's gout/arthritis is an active process.  Nonetheless, the Board notes that following a complete and thorough review of the record, the most recent VA examiner concluded that none of the Veteran's endorsed joint-related symptoms - including pain - is pathologically related to his service-connected gout.

Nonetheless, whether considered as active or not, the Veteran's disability has not been more than 20 percent disabling at any point throughout the period on appeal.  In order to warrant a higher rating, with an active disease process, the evidence must show symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  Here, the objectively examination findings reflect that the Veteran has not suffered from definite impairment of health as a result of service-connected gout.  And while the Veteran has more recently reported frequent exacerbations and flare-ups, his own testimony reflects that such events have not been incapacitating in nature.  Thus, a rating of 40 percent is not warranted under DC 5002 for gout in a state of active process.

Even assuming that the Veteran's service-connected gout/arthritis is not an active process, as contemplated under 38 C.F.R. § 4.71a, DC 5002, a rating of greater than 20 percent has not been warranted at any time during the period on appeal.  In consideration of the Veteran's disability pursuant to the criteria for chronic residuals under DC 5002, the Board observes that the Veteran has been found not to have compensable limitation of motion of any particular joint, as per the rating criteria of each of the Veteran's affected joints.  See 38 C.F.R. § 4.71a, DCs 5206, 5207, 5260, 5261, and 5270.  Accordingly, the Board will must consider whether the Veteran is entitled to a 10 percent disability rating for any major joint or joint group that is affected by a noncompensable limitation of motion, as required under DC 5002.  

Here, the Veteran was found to have a full range of motion of the elbows, ankles, and feet during his November 2006, February 2011, and April 2014 VA examinations.  Therefore, he is not entitled to a disability evaluation for these joint under DC 5002.  The VA examination reports did reveal, however, that the Veteran had a flexion of zero to 90 degrees in both knees, in November 2006, flexion of zero to 120 degrees in the right knee and zero to 110 degrees in the left knee in February 2011, and flexion to 120 degrees in both knees in April 2014.  These findings clearly show that the Veteran has a reduced range of motion in each knee.  However, these findings do not reach a compensable disability level under DC 5260 where the Veteran's flexion would have to be limited to at least 45 degrees in order to be compensable.  Further, a finding of additional limitation of motion based on pain cannot be made where the February 2011 examiner indicated that the range of motion reported included limitations based on pain.  In fact, the Board has considered whether any of the Veteran's ranges of motion are functionally additionally limited due to such factors as pain, weakness, excess fatigability, or incoordination (to include with repeated use or during flare-ups), but finds that the weight of the evidence simply does not reflect that he is so functionally limited.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca, 8 Vet. App. at 204-7.  To the extent that the Veteran has endorsed additional limitations during flare-ups, such limitations are not related to his service-connected gout/arthritis.  (See April 2014 VA examination). 

The Veteran would be allowed a ten percent disability rating for limitation of motion of each knee, under DC 5002.  Where his current protected rating for his service-connected disability is already at 20 percent, however, the Board finds that the Veteran is not entitled to an increased disability for his service-connected arthritis/gout.

Finally, the Board finds that a separate compensable disability rating should be considered for the hallux valgus of the Veteran's feet, noted by the February 2011 examiner as being consistent with the Veteran's service-connected disability.  See Esteban, 6 Vet. App. 259; see also 38 C.F.R. § 4.71a, DC 5280.  However, in order for a compensable rating to be assigned, the hallux valgus would have to be found to be severe, that is, equivalent to amputation of the great toe; or to have been operated, with resection of the metatarsal head.  Here, the Veteran's hallux valgus was not noted as being equivalent to amputation of the great toe in either foot and has not been shown to have been operated.  Rather, the Veteran's feet were specifically found to not have any painful motion, edema, weakness, or instability.  Moreover, no functional limitations were noted with standing and walking, and, most notably, no evidence of abnormal weight bearing was noted.  Accordingly, based on these findings, the Veteran is not entitled to a separate compensable rating for his noted bilateral hallux valgus.  

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert, 1 Vet. App. 49.  In this case, a preponderance of the evidence is against the Veteran's claim that he is entitled to a disability rating in excess of 20 percent for his service-connected arthritis/gout.  

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected arthritis and gout of multiple joints, including the feet, knees, heels, ankle, and elbows.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of pain, exacerbating episodes, and functional limitation of motion; thus, the demonstrated manifestations - namely multi-joint pain and limitation of motion in knees - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's multiple joint arthritis and gout and referral for consideration of an extra-schedular evaluation is not warranted.

As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Total Disability Rating Based on Individual Unemployability

The Veteran contends that his service-connected disabilities preclude him from maintaining gainful employment.  Specifically, in a September 2013 statement, the Veteran reported that he could not "gain employment," and retired from his position as an appliance salesman when he turned 65 years of age.  The Veteran reported that his job required him to "stand, for the entire shift, which became impossible to do due to the pain in my knees and feet," and that he last worked in 2001.  According to statements made by the Veteran directly to VA and to VA examiners, he held a position as an appliance salesman for 20 years before retiring.  On VA examination in November 2006 he told a VA examiner that in the last year of work he spent "more time in the break room" due to pain. 

A total disability rating based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

Initially, the Board notes that the Veteran does not meet the schedular criteria for a grant of TDIU.  Specifically, he is currently rated as 20 percent disabling for multiple-joint arthritis and gout, and noncompensably disabling for residuals of a hemorrhoidectomy.  His combined evaluation for compensation is 20 percent.  However, while the schedular criteria under 38 C.F.R. § 4.16(a) are thus not met, entitlement to TDIU may nonetheless be granted where a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, under 38 C.F.R. § 4.16(b).  

The Board finds that the Veteran's service-connected disabilities do not render him incapable of securing or following a substantially gainful occupation, therefore, referral for consideration of such by the Director of Compensation and Pension Service is not required.  The Veteran is certainly competent to testify as to when he stopped working, and his perceptions regarding why.  However, the Veteran is not competent to state, from an occupational and clinical perspective, whether his service-connected disabilities preclude him from employment.

Having reviewed the entire record, the Board finds that the Veteran is not unable to secure and follow a substantially gainful occupation due to service-connected disability or disabilities.  To that end, that Board notes that during his most recent VA examination in April 2014, the examiner indicated that the Veteran is capable of sedentary to light physical activity, in spite of his service-connected disabilities.  The Veteran has repeatedly indicated that he believes his greatest obstacle to employment is his inability to remain on his feet, either standing or walking.  Thus, the April 2014 examiner's conclusion that he could participate in sedentary to light physical activity is consistent with the Veteran's own lay statements.  The April 2014 examiner's opinion is also consistent with the opinion of the VA examiner in February 2011 who concluded that "based on [his service-connected] conditions alone, [the V]eteran is employable in sedentary/physical occupations consistent with his education/experience."

The Board finds the conclusions of VA examiners to be highly probative of the fact that he is not rendered incapable of substantially gainful employment as a result of his service-connected disabilities.  Accordingly, without competent evidence to the contrary, the Board concludes that the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in July 2006, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Further, in an April 2014 statement from his representative, the Veteran effectively waived any notice errors under 38 U.S.C.A. § 5103.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in November 2006, February 2011, and April 2014.  Examiners conducted physical evaluations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

In May 2014, the Veteran's representative submitted arguments describing the VA's efforts to be "ineffective at providing an examination adequate for the Board to consider," and specifically challenged the adequacy of the April 2014 examination.  The Board has fully considered the arguments presented, but finds the April 2014 VA examination to have been adequate for the reasons discussed above.  Furthermore, to the extent that the examiner failed to provide a statement regarding any additional functional disability during flare-ups the Board notes that the examiner did state that any such symptoms were unrelated to service-connected gout or arthritis and that the disability resulted in "no functional impact" or "minimal functional impact."  Therefore, the Board finds that the examiner has provided sufficient rationale for the conclusions reached regarding the impact of flare-ups and any resulting functional loss and concludes that remanding for a more specific determination of their severity during flare up events would unduly delay the adjudication of the claim and cause prejudice to the Veteran.

Finally, in July 2013 the Board remanded the issue of entitlement to an increased rating for arthritis and gout for additional development, including provision of a new VA examination and readjudication of the appeal with the issuance of a supplemental statement of the case.  Since that time, the ordered development has been completed, the Board therefore finds that the RO substantially complied with the July 2013 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).



ORDER

A rating in excess of 20 percent for arthritis and gout of multiple joints, including the feet, knees, heels, ankle, and elbows is denied.	

Entitlement to TDIU is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


